Citation Nr: 1740494	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-17 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for frostbite of the hands and feet.

2.  Entitlement to an initial compensable rating for bilateral dry eyes.

3.  Entitlement to a 10 percent disability rating based on multiple, noncompensable service-connected disabilities.

4.  Entitlement to service connection for a right great toenail disorder, claimed as an undiagnosed illness and as secondary to the service-connected frostbite of the hands and feet.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include insomnia, posttraumatic stress disorder (PTSD), and major depressive disorder, claimed as an undiagnosed illness.

6.  Entitlement to service connection for a left knee disorder, claimed as an undiagnosed illness.

7.  Entitlement to service connection for a low back disorder, claimed as an undiagnosed illness.

8.  Entitlement to service connection for a headache disorder, claimed as an undiagnosed illness.

9.  Entitlement to service connection for allergic rhinitis, nasal congestion, and sinus symptomatology, claimed as an undiagnosed illness.

10.  Entitlement to service connection for a skin disorder, claimed as an undiagnosed illness.

11.  Entitlement to service connection for fibromyalgia, body and muscle aches, and fatigue, claimed as an undiagnosed illness.

12.  Entitlement to service connection for a gastrointestinal disorder, claimed as an undiagnosed illness.

13.  Entitlement to service connection for uterine fibroids with painful menstruation, abdominal hysterectomy, and residual abdominal scar, claimed as an undiagnosed illness.

14.  Entitlement to service connection for a miscarriage, claimed as an undiagnosed illness and as secondary to uterine fibroids with painful menstruation, abdominal hysterectomy, and residual abdominal scar.

15.  Entitlement to service connection for anemia, claimed as an undiagnosed illness and as secondary to uterine fibroids with painful menstruation, abdominal hysterectomy, and residual abdominal scar.

16.  Entitlement to service connection for fibrocystic breast disease, claimed as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 1987 and from November 1988 to December 1992, to include active service in in Southwest Asia during the Persian Gulf War. 

These matters come to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing held in February 2012 before a decision review officer and a videoconference hearing held in February 2017 before the undersigned Veterans Law Judge.  Transcripts have been associated with the electronic record. 

At the February 2017 hearing, the Veteran testified that the right great toenail disorder is secondary to the service-connected frostbite of the hands and feet.  February 2017 hearing transcript, page 10.

The RO adjudicated a claim of entitlement to service connection for insomnia.  VA and private treatment records reflect diagnoses of PTSD and major depressive disorder.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal regarding a psychiatric disorder includes not only insomnia but also PTSD and major depressive disorder.

In a November 2009 statement, the Veteran noted that her anemia and miscarriage were linked to the uterine fibroids.  She also claimed that she has muscle aches and fatigue that are associated with her body aches.  The February 2017 hearing transcript reflects that the Veteran is claiming sinus symptomatology as part of  her claim of entitlement to service connection for allergic rhinitis and nasal congestion.  February 2017 hearing transcript, page 21.

In light of the above, the issues are as stated on the first two pages of this decision.

At the February 2017 hearing, the undersigned Veterans Law Judge directed that the record be held open for 60 days so that the Veteran and her representative could obtain additional evidence.  38 C.F.R. § 20.709 (2016).  That 60-day period has expired.

In August 2017, the Veteran's representative waived initial consideration by the agency of original jurisdiction of all evidence received since a March 2013 supplemental statement of the case.  38 C.F.R. § 20.1306(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at the February 2017 Board hearing that her frostbite residuals and bilateral eye disability have worsened.  February 2017 hearing transcript, pages 10, 13.  Given the assertion of worsening and the passage of time since the VA examination in January 2011, new examinations are warranted.  

The issue of entitlement to a 10 percent disability rating based on multiple, noncompensable service-connected disabilities is inextricably intertwined with the increased rating issues and must be deferred pending the outcomes of these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

A VA examination is required to determine whether the Veteran has a right great toenail disorder that is separate from the frostbite residuals.  As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by her, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Although a psychiatric disorder was not diagnosed during the January 2011 VA examination, the evidence shows that psychiatric disorders have been diagnosed since January 2011.  Therefore, another examination is necessary.

As the psychiatric disorder claim now includes PTSD, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for PTSD, to include notice of what part of that evidence is to be provided by her, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A.  The AOJ should also ask the Veteran to provide detailed information about her in-service stressor and obtain her service personnel records.

The January 2011 VA examiner opined that the current left knee strain was not caused by active service because there was no documentation of a chronic left knee disorder within one year of active service.  The examiner did not otherwise address the existence of an in-service diagnosis of left knee strain.  That examiner also opined that the low back disorder was not caused by the Persian Gulf War service.  The examiner did not address whether the low back disorder was otherwise more broadly related to active service.  In light of the inadequacies of the bases of those opinions as well as the May 2013 private medical opinion relating left knee pain and lumbago to active service, another VA examination is required.

The January 2011 VA examiner opined that the frontal tension headaches were not caused by the Persian Gulf War service because the Veteran reported that her headaches started prior to her service in the Persian Gulf War and because there was no documentation of headaches in service or within 12 months of separation from active duty.  The examiner did not address whether the headache disorder was otherwise more broadly related to active service.  The Veteran and her ex-spouse report that she had in-service headaches.  The Board finds that they are competent to report this symptomatology and that they are credible.  Another VA examination is warranted.

The January 2011 VA examiner opined that the allergic rhinitis and nasal congestion were not caused by service in general or by service in the Persian Gulf War in particular because there was no documentation of this disorder in service or within 12 months of separation from active duty.  The service treatment records show that the Veteran had congestion in March 1991.  Thus, another VA examination is necessary.  The Veteran testified at the February 2017 hearing that Dr. Brunson's office prescribes medication for her nasal congestion.  February 2017 hearing transcript, page 54.  The AOJ should obtain those records.

The January 2011 VA examiner opined that the dermatitis was not caused by the Persian Gulf War service because there was no documentation of an in-service rash.  The Veteran and her ex-spouse reported that she had an in-service rash.  The Board finds that they are competent to report this symptomatology and that they are credible.  Hence, another VA examination is required.

The Veteran testified at the February 2017 that she is being treated by Dr. Lin for body aches.  Hearing transcript, page 42.  She also testified that she is being treated by her primary-care physician and the VA for irritable bowel symptomatology.  Id. at 24-25.  The AOJ should obtain those records.  Moreover, since there is evidence that the Veteran has been treated for body aches and irritable bowel symptomatology since the January 2011 VA examiner did not diagnose fibromyalgia and irritable bowel syndrome, another VA examination is warranted.

The January 2011 VA examiner opined that the uterine fibroids and fibrocystic breast disease were not caused by Persian Gulf War service because there was no documentation of uterine fibroids and fibrocystic breast disease in service.  The examiner noted that excessive bleeding was at least as likely as not due to fibroids.  The service treatment records reflect that in October 1992 the Veteran was treated for chest wall pain that was on the nipple line in the center of the chest.  The Veteran and her ex-spouse reported that she had heavy bleeding during her menstrual cycles in service.  The Veteran testified at the February 2017 hearing that she had lumpy breasts in service.  February 2017 hearing transcript, page 28.  The Veteran and her ex-spouse are competent to report this symptomatology, and the Board finds them credible.  Another VA examination is necessary to address whether the uterine fibroids and fibrocystic breast disease are related to active service and whether she has a current disability that caused her to have a miscarriage in 1995.

A VA examination is required to determine whether the Veteran currently has anemia and whether it is related to active service or uterine fibroids.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection and a  claim of service connection for PTSD, to include notice of what part of that evidence is to be provided by her, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for frostbite residuals; dry eyes; a right great toenail disorder; a psychiatric disorder; a left knee disorder; a low back disorder; headaches; allergic rhinitis, nasal congestion, and sinus symptomatology; a skin disorder; fibromyalgia, body and muscle aches, and fatigue; a gastrointestinal disorder; uterine fibroids; residuals of a hysterectomy; anemia; and fibrocystic breast disease.  Attempt to obtain all records from Drs. Lin and Brunson and the Trinity Medical Center.  Regardless of the Veteran's response, obtain all records from the Bay Pines VA Health Care System.

3.  Obtain the Veteran's service personnel records.

4.  Ask the Veteran to provide detailed information about her in-service stressor of being alone in the desert for two days.  Depending on her response, the AOJ should undertake any additional development.

5.  After the development in 1 and 2 is completed, schedule the Veteran for an examination or examinations to determine the nature of her frostbite residuals;  a right great toenail disorder; left knee disorder; low back disorder; headaches; allergic rhinitis, nasal congestion, and sinus symptomatology; a skin disorder; fibromyalgia, body and muscle aches, and fatigue; gastrointestinal disorder; uterine fibroids; residuals of a hysterectomy; anemia; and fibrocystic breast disease.  The claims folder is to be made available to the examiner or examiners to review.  

An examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of frostbite of the hands and feet.

An examiner should identify any right great toenail disability that is a separate disability from the residuals of frostbite of the hands and feet.  

For any such separate disability involving the right great toenail, an examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the right great toenail disability had its onset during her periods of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

For any such separate disability involving the right great toenail, an examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the right great toenail disability was caused or aggravated by the service-connected residuals of frostbite of the hands and feet.

If an examiner finds that a current right great toenail disability was aggravated by residuals of frostbite of the hands and feet, then that examiner should quantify the degree of aggravation.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the left knee disability had its onset during her periods of active service, or is related to any event or injury in service, to include the in-service left knee strain and serving in the Persian Gulf region.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the low back disability had its onset during her periods of active service, or is related to any event or injury in service, to include the in-service mechanical low back pain and serving in the Persian Gulf region.

Accepting the Veteran's reporting of in-service headaches as credible, an examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the current headache disorder had its onset during her periods of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

Accepting the Veteran's reporting of in-service nasal congestion as credible, an examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the allergic rhinitis with nasal congestion had its onset during her periods of active service, or is related to any event or injury in service, to include in-service congestion and serving in the Persian Gulf region.

As to any sinus symptomatology, an examiner should offer an opinion as to the etiology of that symptom, to include commenting on whether it is attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during her periods of active service, or is related to any event or injury in service, to include in-service congestion and serving in the Persian Gulf region.

Accepting the Veteran's reporting of in-service skin symptomatology as credible, an examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the skin disability had its onset during her periods of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

As to body aches, muscle aches, and fatigue, an examiner should offer an opinion as to the etiologies of those symptoms, to include commenting on whether they are attributable to known clinical diagnoses.  If that examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during her periods of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has irritable bowel syndrome.

As to gastrointestinal symptomatology not attributable to any current diagnosis of irritable bowel syndrome, an examiner should offer an opinion as to the etiology of that symptomatology, to include commenting on whether it is attributable to known clinical diagnoses.  If that examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during her periods of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

Accepting the Veteran's reporting of in-service menstrual symptomatology as credible, an examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the uterine fibroids and current residuals of hysterectomy had its onset during her periods of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current disability that caused a miscarriage in 1995.  If a current disability is identified, that examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the current disability had its onset during her periods of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

Accepting the Veteran's reporting of in-service breast   symptomatology as credible, an examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the fibrocystic breast disease had its onset during her periods of active service, or is related to any event or injury in service, to include the in-service chest wall pain and serving in the Persian Gulf region.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any anemia the Veteran has had since October 2009 had its onset during her periods of active service, or is related to any event or injury in service, to include blood work in 1989 and 1990 serving in the Persian Gulf region.

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any anemia the Veteran has had since October 2009 was caused or aggravated by uterine fibroids or current residuals of a hysterectomy.

If an examiner finds that any anemia the Veteran has had since October 2009 was caused or aggravated by uterine fibroids or current residuals of a hysterectomy, then that examiner should quantify the degree of aggravation.

A complete rationale for any opinion offered must be provided.

6.  After the development in 1 and 2 is completed, schedule the Veteran for an examination to determine the nature of her bilateral dry eyes.  The claims folder is to be made available to the examiner to review.  An examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral dry eyes.

7.  After the development in 1 and 4 is completed, schedule the Veteran for an examination to determine the nature of her acquired psychiatric disorder.  The claims folder is to be made available to the examiner to review.  The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to her acquired psychiatric disorder. 

Following the examination, the examiner is to address the following with full supporting rationales:

Does the Veteran meet the diagnostic criteria for PTSD?  If so, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that PTSD is the result of any in-service event.  The discussion must include the examiner's opinion as to the presence or absence of link between current symptoms of the Veteran's PTSD and any stressor.

As to any psychiatric symptomatology to include insomnia, an examiner should offer an opinion as to the etiology of that symptom, to include commenting on whether it is attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If an acquired psychiatric disorder is identified, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during her periods of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

A complete rationale for any opinion offered must be provided.

8.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

